Citation Nr: 0823262	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  02-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bursitis of the 
left hip.


REPRESENTATION

Appellant represented by:	Daniel K. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for service 
connection for bursitis of the left hip on the basis that the 
evidence was not new and material.

In September 2007, the Board decided two issues that had been 
remanded from the Court of Appeals for Veterans Claims 
(Court) and remanded the left hip claim so that the veteran 
could be provided further notice.  The notice was provided in 
an October 2007 letter.


FINDINGS OF FACT

1.  In a November 1983 decision, the Board denied entitlement 
to service connection for ischial bursitis of the left hip on 
the basis that it was unrelated to service or a service-
connected disorder.

2.  Evidence received since the November 1983 decision does 
not relate to an unestablished fact necessary to substantiate 
the claim seeking service connection for bursitis, and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The November 1983 decision which denied entitlement to 
service connection for ischial bursitis of the left hip, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103. (2007).

2.  New and material evidence has not been received, and the 
claim for service connection for bursitis of the left hip is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

However, for claims pending on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the fourth 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter issued by the RO in 
October 2007 complied with the previous requirement and 
contained a notation that the veteran should send VA any 
records pertinent to his claimed condition.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claim on appeal.

In the October 2007 letter, the RO notified the veteran of 
the evidence needed to substantiate his claims for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.


The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Court has also held that the VCAA notice in a new and 
material evidence claim must include (with some degree of 
specificity) notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Here, the October 2007 letter provided the appellant with 
VCAA notice pertaining to the issue on appeal; including of 
what was necessary to establish the underlying claim of 
service connection, and of his and VA's responsibilities for 
obtaining evidence.  It also advised him that he needed to 
submit new evidence that must pertain to the reason why his 
claimed was denied per the November 1983 decision.  The 
letter specifically informed the appellant that his claim was 
previously denied because there was no evidence that his 
claimed condition was incurred in or aggravated by military 
service, or that his bursitis of the left hip was secondary 
to his service-connected right shoulder disability.  

As the appellant is shown to have been notified of what is 
necessary to reopen the claim of service connection for 
bursitis of the left hip, remanding the case for the RO to 
re-notify him of the requirements would serve no useful 
purpose, but would merely cause unnecessary delay in the 
administrative process.

The elements of Dingess notice are satisfied by the October 
2007 letter.  However, VCAA notice should be provided prior 
to the initial adjudication of the claim.  Pelegrini II.  The 
timing deficiency in the October 2007 letter was cured by 
readjudication in a supplemental statement of the case dated 
in May 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the 
appellant, including service medical records, VA medical 
center (VAMC) records and private medical records.  

The duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach until a 
previously denied claim is reopened.  38 C.F.R. § 
3.159(c)(4)(iii).  VA has met its assistance obligations 
regarding the application to reopen the claim for service 
connection for bursitis.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Analysis

An August 1983 rating decision denied service connection for 
bursitis on the basis that the evidence did not show that the 
veteran's ischial bursitis was secondary to his service 
connected right shoulder condition. 

In a decision dated in November 1983, the Board denied the 
veteran's claim for entitlement to ischial bursitis of the 
left hip on the basis that it was not related to a service 
connected disorder.  Board decisions are final on the date of 
the date stamped on the face of the decision, unless the 
Chairman of the Board ordered reconsideration of the 
decision.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 2002); 38 C 
.F.R. § 20.1100 (2007).

To reopen the claim, new and material evidence must have been 
received since the last final denial of the claim on any 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  In this case the last final denial was in 
November 1983.

The appellant filed an application to reopen his claim for 
service connection for bursitis that was received in August 
2005.

Evidence of record at the time of the November 1983 decision 
included an October 1982 letter from Dr. Keith Palmer.  In 
his letter, Dr. Palmer stated that the veteran's bursitis was 
directly related to his service connected shoulder condition.  

At a September 1983 hearing the appellant testified that his 
left hip condition was a direct result of his right shoulder 
disability.

Evidence received since the November 1983 Board decision 
includes a November 2006 VA examination regarding the 
veteran's shoulder.  There is no mention of the veteran's 
left hip condition.  

The new evidence also included the duplicative October 1982 
letter from Dr. Palmer and a June 1981 treatment note from 
Dr. Palmer providing a diagnosis of left ischial bursitis.

The unestablished element in the November 1983 decision was 
evidence of a relationship between the veteran's bursitis of 
the left hip and his service connected shoulder condition.

Dr. Palmer's October 1982 letter is not new and material 
because it was previously considered and rejected.  His June 
1981 treatment note is new, but not material as it only 
provides a diagnosis and does not relate to the unestablished 
fact necessary to substantiate the claim.  The element of a 
current disability was established at the time of the Board's 
1983 decision.

No additional evidence received since the November 1983 Board 
decision relates to the unestablished facts needed to 
substantiate the service connection claim.  Consequently, the 
additional evidence received does not raise a reasonable 
possibility of substantiating the claim, and is not material.  
The claim is, therefore, not reopened.


ORDER

New and material evidence has not been submitted for the 
claim for service connection for bursitis of the left hip, 
the claim is not reopened.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


